ORIGINAL                                                08/12/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0544


                                             PR 06-0544


IN RE PETITION OF MICHAEL P. SINKS FOR
REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
BAR OF MONTANA



       Michael P. Sinks has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Sinks was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Sinks has provided a letter from the State Bar certifying that Sinks has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Sinks is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Michael P. Sinks for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Sinks shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this           ay of August, 2021.



                                                                Chiefic
                                                                     Rel
                                                                      ,.




                     FiLk0
                      AUG 1 2 2021
                    Bowon Greenwood
                                     Court
                  Clerk of Supreme
                     State of rvIontana
,‘../J,.,
e;)--i Al ,.:.1L
      Justices